In an action in the circuit court for personal injuries there was a verdict for the defendant and a judgment thereon. On motions filed the court granted a motion for new trial on the fifth ground of the motion; denied a motion for judgment nonobstante veredicto; granted a motion for repleader on the third and sixth grounds of the motion and vacated the verdict and judgment for the defendant. The above and also other orders were included in one general order. A writ of error was taken by the defendant under the statute (Section 4615, Compiled General Laws of 1927) to the order granting a new trial, and errors are assigned on such order granting a new trial.
The statute authorizes a writ of error to the order granting a new trial; and the fact that a repleader was ordered *Page 339 
at the same time the order granting a new trial was made, does not deprive the defendant of a right to take writ of error to the order granting a new trial, though such writ of error may have the effect of making the order for repleader subject to the appellate judgment on the writ of error to the order granting a new trial.
Motion to dismiss the writ of error denied.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD, CHAPMAN, and THOMAS, J.J., concur.